Opinion by
White, P. J.
§ 136. Affreightment of live stock; stipulation in contract of, for notice of damage. A stipulation in a contract of affreightment of live stock, that before the owner would be entitled to recover any damages for injury to, *129or loss of, said stock, he should first give notice in writing •of his claim for such damages, to some officer of the company, or its nearest station agent, before said stock is removed from the place of destination, is a reasonable and valid stipulation, and is binding upon the owner. It is entirely reasonable, because it gives the company, as well as the owner, an opportunity to examine the •stock with a view to ascertaining the exact amount and extent of the injury, and affords a chance of adjustment, thereby avoiding litigation. [W. & W. Con. Rep. §§ 374, 1257.]
March 12, 1884.
§ 137. Duty of owner as to giving notice of damage. If the owner did not go in person, or send an agent with his stock, he should at least have sent a copy of his contract to his consignees, in order that they might have complied with the stipulation, and given notice of the damages claimed, before they removed or sold the stock from the place of destination. In this case, the suit was brought by appellee to recover damages for injury done to live stock, which he had shipped on the company’s road under a contract containing a stipulation such as is stated in the preceding section. He did not comply with the stipulation by giving the notice thereby required. The court was requested to instruct the jury, in substance, the law as stated in the preceding section, which it refused to do, and appellee recovered judgment for damages. Held, error.
Reversed and remanded.